Exhibit 1 AGREEMENT REGARDING ACQUISITION OF JOINT MUTUAL FUND LIABILITY INSURANCE WHEREAS, First Eagle Funds (FEF) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (1940 Act), currently consisting of four investment series, but which may from time to time consist of more or less such series; WHEREAS, First Eagle Variable Funds (FEVF) is an open-end management investment company registered under the 1940 Act, currently consisting of one investment series, but which may from time to time consist of more or less such series; WHEREAS, FEF and FEVF both desire to maintain mutual fund liability insurance (including any fidelity bond required to be maintained under Rule 17g-1 under the 1940 Act) under a joint policy for such insurance; and WHEREAS, the Board of Trustees of each of FEF and FEVF (including, in each case, a majority of the Trustees who are not interested persons of each within the meaning of the 1940 Act) have (i) determined that the amount and type of the proposed coverage under such joint policy as presented to the Boards is reasonable as to each of FEF and FEVF and (ii) made all other determinations applicable to such joint mutual fund liability insurance arrangements as are required under the 1940 Act; NOW THEREFORE, FEF and FEVF hereby agree as follows: 1. Each of FEF and FEVF agree to maintain in effect, and will pay a portion of the premiums for, such joint mutual fund liability insurance policy, which premiums will be allocated pro rata according to the relative premium that each such entity would pay for separate coverage. 2. In the event recovery is received under the joint mutual fund liability insurance policy as a result of a loss sustained by each of the insured parties, FEF and FEVF each shall receive an equitable and proportionate share of such recovery (based, unless circumstances equitably dictate otherwise, on their relative net assets as of the date of the loss), provided that, in the case of recovery under any joint fidelity bond required under Rule 17g-1, each shall receive an amount at least equal to the amount that it would have received had it provided and maintained a single insured bond with the minimum coverage required by that Rule. 3. This Agreement and the rights and duties hereunder shall not be assignable by a party hereto except by the specific written consent of the counterparty to the Agreement. 4. This Agreement may be amended by the parties hereto only if such amendment is specifically approved by the Board of Trustees of each of the parties and such amendment is set forth in a written instrument executed by each of the parties hereto. 5. This Agreement is effective from the date of the joint mutual fund liability insurance policy (or policies) contemplated hereby. 6. This Agreement may be executed simultaneously in two or more counterparts each of which shall be deemed an original, but all of which together shall constitute one and the same instrument FIRST EAGLE FUNDS By: /s/ Robert Bruno Name: Robert Bruno Title: Vice President, Treasurer and Secretary Witness: /s/ Suzan Afifi Name: Suzan Afifi Title: Vice President and Assistant Secretary FIRST EAGLE VARIABLE FUNDS By: /s/ Robert Bruno Name: Robert Bruno Title: Vice President, Treasurer and Secretary Witness: /s/ Suzan Afifi Name: Suzan Afifi Title: Vice President and Assistant Secretary Dated: April 30, 2004 Exhibit 2 FIRST EAGLE FUNDS FIRST EAGLE VARIABLE FUNDS Secretarys Certificate I, Suzan J. Afifi, Secretary of First Eagle Funds and First Eagle Variable Funds (the Funds) do hereby certify that the following resolutions are a true copy of the resolutions duly adopted by the Board of Trustees of the Funds at a meeting of the Board of Trustees on March 9, 2010, and that such resolutions have not been amended, modified or rescinded and remain in full force and effect: First Eagle Funds and First Eagle Variable Funds RESOLVED, that giving due consideration to the value of the aggregate assets of the Funds, the access to such assets, the type and terms of the arrangements made for the custody and safekeeping of such assets, and the nature of the securities in the Funds portfolios, the coverage against larceny and embezzlement provided under the fidelity bond described to this Board is deemed by this Board to be adequate as to type and amount for the Funds. FURTHER RESOLVED, that the officers of the Funds have been authorized to obtain such a fidelity bond for the Funds with a limitation of liability in the amount of $3,250,000 for a one-year pre-paid premium of $9,750 through March 31, 2011 from March 31, 2010, such premium to be allocated among the covered Funds on the basis of their relative net assets. FURTHER RESOLVED, that the proper officers of the Funds have been authorized to increase the limitation of liability under such fidelity bond as they deem necessary, appropriate or advisable to respond to increased asset size. FURTHER RESOLVED, that such bond is not to be canceled, terminated or modified except upon sixty (60) days written notice to both the affected party and the Securities Exchange Commission. FURTHER RESOLVED, that the Secretary or Assistant Secretary of the Funds is hereby designated as the officer who shall make the filings and give notices required by Paragraph (g) of Rule 17g-1 of the Investment Company Act of 1940 concerning the Funds fidelity bond. IN WITNESS WHEREOF, I have hereunto signed by name. Dated: April 1, 2010 /s/ Suzan Afifi Exhibit 3 FIRST EAGLE FUNDS Had the First Eagle Funds maintained a single insured bond instead of the joint bond filed by the First Eagle Funds with the Commission as of the date hereof, such single insured bond would have been required to be in the amount of at least $2,500,000. FIRST EAGLE VARIABLE FUNDS Had the First Eagle Variable Funds maintained a single insured bond instead of the joint bond filed by the First Eagle Variable Funds with the Commission as of the date hereof, such single insured bond would have been required to be in the amount of at least $750,000. STATEMENT OF PREMIUMS PAID PURSUANT TO RULE 17g-1(g)(1)(ii)(d) Premiums have been paid for the period from March 31, 2010 to March 31, 2011. Frank Crystal & Co., Inc.
